—Appeal by the defendant from two judgments of the Supreme Court, Queens County (Thomas, J.), both rendered July 31, 1995, convicting him of attempted robbery in the first degree under Indictment No. 3393/94, and attempted robbery in the first degree under *567Indictment No. 3422/94, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s pleas of guilty and waiver of the right to appeal were knowingly and voluntarily entered. The defendant’s factual recitation did not cast doubt on the voluntariness of the pleas by suggesting that he possessed a viable affirmative defense to the crime of attempted robbery in the first degree (see, Penal Law § 160.15 [4]; People v Toxey, 86 NY2d 725). Appellate review of the remaining issues raised by the defendant was effectively waived by him as part of his plea agreement (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). In any event, the defendant forfeited his right to review of the suppression issues by pleading guilty before an order finally denying his motion was issued (see, CPL 710.70 [2]; People v Fernandez, 67 NY2d 686; People v Ramos, 232 AD2d 433). Copertino, J. P., Friedmann, Krausman and Gold-stein, JJ., concur.